65 F.3d 186
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Linda Yae CONSOLO, Plaintiff-Appellee,v.The UNITED STATES, Defendant-Appellant.
No. 94-5150.
United States Court of Appeals, Federal Circuit.
July 10, 1995.

Before RICH, Circuit Judge, COWEN, Senior Circuit Judge, and MICHEL, Circuit Judge.
PER CURIAM.


1
For the reasons set forth in the precedential decision of this court in Ishida v. United States, Appeal No. 94-5151, a companion case, the judgment of the Court of Federal Claims, Docket No. 93-296C, awarding compensation to appellee Consolo under the Civil Liberties Act of 1988 is affirmed.   Appellee Consolo and appellant Ishida, children of Japanese Americans who evacuated their California residences, are similarly situated respecting eligibility for compensation under the Act.  They are entitled to compensation because they were "otherwise deprived of liberty" within the meaning of the Act when they were excluded by law from their parents' "original place of residence" "as a result of" Executive Order 9066, 3 C.F.R. 1092 (1938-1943), and Act of March 21, 1942, 56 Stat. 173, making it a criminal offense to violate Executive Order 9066 by returning to their family homes in areas that had been declared prohibited military zones pursuant to Executive Order 9066.